                             Case 1:20-cv-04575-RA Document 12
                                                            10 Filed 07/08/20
                                                                     07/06/20 Page 1 of 1
              McCABE, COLLINS, McGEOUGH, FOWLER, LEVINE & NOGAN, LLP
                                                 COUNSELLORS AT LAW                                             FAX (516) 873-9496
STEPHEN M. McCABE, P.C.                                                                                         (Not for service of process)
BRIAN J. McGEOUGH
JAMES J. COLLINS (retired)
                                                       DIRECT MAIL TO:                                          WWW.MCMFLAW.COM
                                                 346 WESTBURY AVENUE                                            E-Mail: Mail@mcmflaw.com
DAVID T. FOWLER
PATRICK M. MURPHY *                                  P.O. BOX 9000                                             CALENDAR C MOTIONS
THOMAS J. NOGAN
MICHAEL S. LEVINE *                         CARLE PLACE, NEW YORK 11514-9000                                    (516) 941-0861

JOHN J. CONNELLY                                      (516) 741-6266                                            DEPOSITIONS
BARRY L. MANUS                                                                                                 (516) 941-0860
MICHAEL L. SMAR
TAMARA M. HARBOLD                                                                                               COUNSEL TO THE FIRM:
TERESA CAMPANO                                                                                                  ALFRED S. ROBBINS 33(1996-2003)
                                                                                                                MARK L. WEISENREIDER

JESSE L. SIEGEL
ALLISON J. HENIG                                                                                                * Also Admitted to New Jersey Bar
                                                                                                                 Also Admitted to Florida Bar
CHRISTINE M. CUSUMANO*
                                                                                                                ! Also Admitted to Illinois
JAMES M. HAYES
ROBERT J. PASSARELLI                                   July 6, 2020
JOHN E. McLOUGHLIN                                                                                              33 Retired Justice of the Supreme
MARK P. DONOHUE                                                                                                 Court State of New York
MAUREEN QUINN

                                                    Application granted. The initial conference scheduled for
           Judge Ronnie Abrams
                                                    July 9, 2020 is hereby adjourned to August 21, 2020 at 12:30 p.m.
           United States District Court
                                                    The parties shall file their joint letter and proposed case management plan no
           Southern District of New York
           40 Foley Square, Room 2203               later than August 14, 2020.
           New York, New York 10007
                                                    SO ORDERED.
           Re:         Appiah v. Espinal
                       Case No.: 20-cv-04575-RA
                                                                           ____________________
                       Our File No.: 20-SAH-221 MLS
                                                                           Hon. Ronnie Abrams
           Dear Honorable Abrams:                                          7/8/2020

           Please allow this correspondence to serve as a request, on behalf of all parties, for an
           adjournment of the initial status conference scheduled in Appiah v. Espinal et al., No. 20-cv-
           4575, for Thursday, July 9th at 11:30 a.m and an extension of the filing deadline of the parties'
           joint letter and proposed case management. Such requests are necessitated by the fact Plaintiff’s
           Counsel is not admitted to the SDNY and requires time to secure such admission. I would
           request a one month adjournment and extension or whatever accommodation the Court finds
           appropriate.

           I thank you for your courtesy and extend my apologies for this application. If you have any
           questions, please feel free to contact the undersigned.

                                                  Very truly yours,

                                                  McCABE, COLLINS, McGEOUGH, FOWLER,
                                                  LEVINE & NOGAN, LLP


                                                  By: Michael L. Smar (MLS 7670)
                                                  msmar@mcmflaw.com
           MLS/lc
           cc:
           BANILOV & ASSOCIATES - Via E-Mail: banilov@gmail.com
